1 *
                 Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 1 of 14




           Stephen A. Chiari (SBN 221410)
           schiari@srclaw.com
           Adrianna A. Rubino (SBN 300951)
           arubino@srclaw.com                                                      OCT
           SACKS, RICKETTS & CASE LLP
           177 Post Street, Suite 650
           San Francisco, CA 94108
           Telephone: 415-549-0580
           Facsimile; 415-549-0640


           Attorneysfor Petitioners
           A1 Jazeera America, LLC, Ai Jazeera Media
           Network, Al Jazeera International (USA) Inc.,
           and Deborah Davies


                                       UNITED STATES DISTRICT COURT
      10

      11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

      12
                                           SAN FRANCISCO DIVISION

      13

      14   AL JAZEERA AMERICA, LLC, AL                     '   Case
           JAZEERA MEDIA NETWORK, AL
      15
           JAZEERA INTERNATIONAL (USA) INC.,                   CASE IN OTHER COURT:

      16   AND DEBORAH DAVIES                                  Ryan W. Zimmerman, et al. v.
                                                               AlJazeera America, LLC, etal.. Case No. 16-
      17          Petitioners,                                 cv-00013 (KBJ) (RMM) (D.D.C.)

      18          vs.                                          AL JAZEERA AMERICA, LLC, AL
      19
                                                               JAZEERA MEDIA NETWORK,
           MCKESSON CORPORATION                                AL JAZEERA INTERNATIONAL (USA)
      20                                                       INC., AND DEBORAH DAVIES'S NOTICE
                  Respondent.                                  OF MOTION AND MOTION TO COMPEL
      21
                                                               DISCOVERY FROM MCKESSON

      22                                                       CORPORATION AND MEMORANDUM
                                                               OF POINTS AND AUTHORITIES IN
      23                                                       SUPPORT THEREOF

      24                                                       Date:
                                                               Time:
      25                                                       Judge:
                                                               Courtroom:
      26

      27                                                       [REDACTED VERSION OF DOCUMENT
                                                               SOUGHT TO BE SEALED]
      28




             PETITIONERS' NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY
                    FROM MCKESSON CORPORATION AND MPA IN SUPPORT THEREOF
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 2 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 3 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 4 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 5 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 6 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 7 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 8 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 9 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 10 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 11 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 12 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 13 of 14
Case 3:18-mc-80181-TSH Document 1 Filed 10/12/18 Page 14 of 14
